UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-2222



DAPHNEY MONROE,

                                              Plaintiff - Appellant,

          versus


COMMISSIONER, SOCIAL SECURITY ADMINISTRATION,

                                               Defendant - Appellee.


Appeal from the United States District        Court for the Middle
District of North Carolina, at Durham.         James A. Beaty, Jr.,
District Judge. (CA-04-231-1-JAB)


Submitted:   March 31, 2006                 Decided:   April 26, 2006


Before WILLIAMS, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daphney Monroe, Appellant Pro Se.    Karen Beth Burzycki, SOCIAL
SECURITY ADMINISTRATION, Boston, Massachusetts, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Daphney    Monroe   appeals      the     district   court’s    order

adopting the report and recommendation of a magistrate judge and

affirming     the   Commissioner’s    denial        of   disability   insurance

benefits and supplemental security income benefits. We must uphold

the decision to deny benefits if the decision is supported by

substantial evidence and the correct law was applied.                     See 42

U.S.C. § 405(g) (2000); Craig v. Chater, 76 F.3d 585, 589 (4th Cir.

1996).   Having thoroughly reviewed the administrative record, we

agree with the district court that substantial evidence supports

the Commissioner’s final decision.           Accordingly, we affirm for the

reasons stated by the district court.          See Monroe v. Commissioner,

No. CA-04-231-1-JAB (M.D.N.C. Sept. 28, 2005).               We dispense with

oral   argument     because   the   facts     and    legal   contentions     are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                      AFFIRMED




                                     - 2 -